EXHIBIT December December Investor Update Investor Update 2 Certain of the statements contained herein should be considered “forward-looking statements,”including within the meaning of thePrivate Securities Litigation Reform Act of 1995.These forward-looking statements may be identified by words such as “may”, “will”,“expect,” “intend,” “indicate,” “anticipate,” “believe,” “forecast,” “estimate,” “plan, “ “guidance,” “outlook,” “could, “ “should,” “continue”and similar terms used in connection with statements regarding the outlook of AirTran Holdings, Inc., (the “Company” or “AirTran”).Suchstatements include, but are not limited to, statements about the Company’s: expected financial performance and operations, expected fuelcosts, the revenue and pricing environment, future financing plans and needs, overall economic condition and its business plans, objectives,expectations and intentions.Other forward-looking statements that do not relate solely to historical facts include, without limitation,statements that discuss the possible future effects of current known trends or uncertainties or which indicate that the future effects of knowntrends or uncertainties cannot be predicted, guaranteed or assured.Such statements are based upon the current beliefs and expectations ofthe Company’s management and are subject to significant risks and uncertainties that could cause the Company’s actual results and financialposition to differ materially from the Company’s expectations.Such risks and uncertainties include, but are not limited to, the following: theCompany’s ability to grow new and existing markets, the Company’s ability to maintain or expand cost advantages in comparison to variouscompetitors, the impact of high fuel costs; significant disruptions in the supply of aircraft fuel and further significant increases to fuel prices;the Company’s ability to attract and retain qualified personnel; labor costs and relations with unionized employees generally and the impactand outcome of labor negotiations; the impact of global instability, including the current instability in the Middle East, the continuing impact ofthe U.S. military presence in Iraq and Afghanistan and the terrorist attacks of September 11, 2001 and the potential impact of future hostilities,terrorist attacks, infectious disease outbreaks or other global events that affect travel behavior; adequacy of insurance coverage; reliance onautomated systems and the potential impact of any failure or disruption of these systems; the potential impact of future significant operatinglosses; the Company’s ability to obtain and maintain commercially reasonable terms with vendors and service providers and its reliance onthose vendors and service providers; security-related and insurance costs; changes in government legislation and regulation; competitivepractices in the industry, including significant fare restructuring activities, capacity reductions and in-court or out-of-court restructuring bymajor airlines and industry consolidation; interruptions or disruptions in service at one or more of the Company’s hub or focus airports;weather conditions; the impact of fleet concentration and changes in fleet mix; the impact of increased maintenance costs as aircraft ageand/or utilization increases; the Company’s ability to maintain adequate liquidity; the Company’s ability to maintain contracts that are critical toits operations; the Company’s fixed obligations and its ability to obtain and maintain financing for operations, aircraft financing and otherpurposes; changes in prevailing interest rates; the Company’s ability to operate pursuant to the terms of any financing facilities (particularlythe financial covenants) and to maintain compliance with credit card agreements; the Company’s ability to attract and retain customers; thecyclical nature of the airline industry; economic conditions; risks associated with actual or potential acquisitions or other businesstransactions including the Company’s ability to achieve any synergies anticipated as a result of such transactions and to achieve any suchsynergies in a timely manner, and other risks and uncertainties listed from time to time in the Company’s reports to the Securities andExchange Commission.There may be other factors not identified above of which the Company is not currently aware that may affect mattersdiscussed in the forward-looking statements, and may also cause actual results to differ materially from those discussed.All forward-lookingstatements are based on information currently available to the Company.Except as may be required by applicable law, AirTran assumes noobligation to publicly update or revise any forward-looking statement to reflect actual results, changes in assumptions or changes in otherfactors affecting such estimates.Additional factors that may affect the future results of the Company are set forth in the section entitled “RiskFactors” in the Company’s Annual Report on Form 10-K for the period ended December 31, 2008, or as supplemented in the Company’ssubsequently filed periodic reports, which are available at www.sec.gov and at www.AirTran.com. Safe Harbor 3 AirTran Investment Highlights nGreat combination of low costs, diversified network,and high quality ―Lowest cost major airline in the U.S. ―Ranked #1 in the Airline Quality Rating nCompany has been successfully repositioned forgood times and bad ―Acted quickly to mitigate record high oil in 2008 ―Strong net income in nFavorable industry backdrop going forward ―Capacity remains disciplined ―Improving yield trends ―Ancillary revenue initiatives nBusiness Class on every flight nAssigned seating nWi-Fi on every flight nOver 100 channels of free XM Satellite Radio nOversized luggage bins nFriendly Crew Members nBroad distribution network nNew aircraft - average age is 6 years 4 AirTran Product: Low Fares and Major Airline Amenities 5 nIndustry leading low costs nConservative fleet plan and modest growth nStrong ancillary revenues ―Less dependent on initial sale to passenger nBetter diversified network ―Fewer price sensitive connections, less exposure to any single competitor nImproved fuel hedge portfolio nBetter capitalized ―$172.5MM capital raise and extension of $175MM credit facility nIndustry backdrop remains favorable AirTran is Well Prepared for Economic Uncertainty 6 (Cents) Note: Excludes fuel and special items Industry Cost Comparison Non-Fuel Unit Costs at 740 Miles for First Nine Months 2009 AirTran’s
